Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) fail to recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: flow restricting means in claim 1-5, 11-12.

If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20160101425A1, herein referred to as Drepper.
Regarding Claim 1, Drepper discloses a roll for a roller press suitable for comminution of granular material by interparticle crushing, said roll comprising:
a cylindrical body having an outer cylindrical pressing surface for use with an opposing roll in an interparticle crushing pressing nip (See Fig. 1);
a plurality of outwardly extending wear-resistant surface studs positioned on the pressing surface (See Fig. 2, Num. 4); wherein
(See Fig. 1) is provided with means for restricting the flow of granular material between the outwardly extending wear-resistant surface studs along the outer cylindrical pressing surface (See Fig. 5) (See Para. 1-3, 7).

Regarding Claim 2, Drepper discloses a roll according to claim 1, wherein the flow restricting means (See Fig. 5) are fitted at positions on the pressing surface (Para. 26), where the possibility of flow of granular material in a rotational direction along the outer cylindrical pressing surface exists (Para. 25) (Para. 33).

Regarding Claim 3, Drepper discloses a roll according to claim 1, wherein the flow restricting means (Fig. 5) are fitted at positions on the pressing surface (Para. 26), where the possibility of flow of granular material in a longitudinal direction along the outer cylindrical pressing surface exists (Para. 25) (Para. 33).

Regarding Claim 4, Drepper discloses a roll according to claim 1, wherein the flow restricting means (Fig. 5) extends in a longitudinal direction along the outer cylindrical pressing surface (See Para. 25-26, 33).

Regarding Claim 5, Drepper discloses a roll according to claim 1, wherein the flow restricting means (Fig. 5) extends in a rotational direction along the outer cylindrical pressing surface (See Para. 25-26, 33).

Regarding Claim 6, Drepper discloses a roll according to claim 1, wherein the plurality of outwardly extending wear-resistant surface studs (See Fig. 2, Num. 4) are positioned in a pattern consisting of parallel extending lines on the pressing surface (See Fig. 2) and wherein the flow restricting means (Fig. 5) are provided between adjacent pattern lines (See Para. 25-26, 33).

Regarding Claim 7, Drepper discloses a roll according to claim 1, wherein the flow restriction means (Fig. 5) are made of one or more strip-like elements provided on the outer cylindrical pressing surface of the cylindrical body (See Para. 25-26, 33).

Regarding Claim 8, Drepper discloses a roll according to claim 7, wherein the strip-like flow restriction means (Fig. 5) are composed of a first strip-like element positioned in a longitudinal direction on the outer cylindrical pressing surface of the cylindrical body and at least a further strip-like element positioned at an inclined orientation relative to the first strip-like element (See Para. 25-26, 33) (See Para. 27, 34).

Regarding Claim 9, Drepper discloses a roll according to claim 7, wherein the strip-like flow restriction means (Fig. 5) are composed of a series of strip-like elements positioned in a zig-zag orientation on the outer cylindrical pressing surface of the cylindrical body (See Fig. 2) (See Para. 25-26, 33).

Regarding Claim 10, Drepper discloses a roll according to claim 1, wherein the wear-resistant surface studs (See Fig. 2, Num. 4) are made from a material being harder than the material of the outer cylindrical pressing surface (See Para. 29-35).

Regarding Claim 11, Drepper discloses a roll according to claim 1, wherein the flow restricting means (Fig. 5) are made from a hard metal mixture, e.g. Tungsten Carbide based mixtures (See Para. 2).

Regarding Claim 12, Drepper discloses a roller press suitable for comminution of granular material by interparticle crushing, said roller press comprising:
at least one set of two opposing rolls (Fig. 1), each roll consisting of a cylindrical body having an outer cylindrical pressing surface for use with the opposing roll in an interparticle crushing pressing nip (Fig. 1) (Para. 3, 25); wherein
at least one roll (Fig. 1) is provided with means for restricting the flow of granular material (Fig. 5) between the outwardly extending wear-resistant surface studs (Fig. 2, Num. 4) along the outer cylindrical pressing surface according to claim 1(See Para. 25-26, 33) (See Para. 27, 34).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5927627 A – similar roller configuration.
US 5269477 A – similar wear resistance configuration.
US 20110011965 A1 – similar geometry configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856. The examiner can normally be reached Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725